Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 1 of 7 Page|D: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DEVIN VALENTINE,
Plaintiff,
v. : Cl'vil Actl`on N0. .'

SHAVIANCE MITCHELL, BALFOUR

BEATTY COMMUNITIES, BALFOUR : COMPLAINT
BEATTY MILITARY HOUSING '

MANAGEMENT, LLC, PICATINNY

ARSENAL, DEPARTMENT OF THE .

ARMY, UNITED STATES OF AMERICA, :

as well as, JOHN DOES 1-10, JANE DOES :

1-10, ABC CORPS. 1-10 (said names being

tictitious, true names presently unknown),

Defendants.

 

Plaintiff, DEVIN VALENTINE, residing at 1400 St. Georges Ave., Linden, New Jersey,
complaining of the Defendants, deposes and says:

JURSIDICTION AND VENUE

1. Jurisdiction of the United States District Court, District of New Jersey is proper
and is based on 28 U.S.C. 1346 (b)(l) as the alleged wrongful/tortious act occurred on the
Picatinny Arsenal base. which is a United States military research and manufacturing facility
located in Jefferson and Rockaway Township, Morris County New Jersey.

2. A final administrative action was taken by the Department of the Army, Office of
the Judge Advocate General, on August 16. 2018. The filing of this lawsuit is in compliance
with 28 C.F.R. 14.9(a).

FIRST COUNT
1. At all times relevant herein Defendants SHAVIANCE MITCHELL,

BALFOUR BEATTY COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 2 of 7 Page|D: 2

MANAGEMENT, LLC, PICATINNY ARSENAL, DEPARTMENT OF THE ARMY,
UNITED STATES OF AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC
CORPS. 1-10 (said names being fictitious, true names presently unknown) was/were the
owner a certain dog (K-9), whose name, upon information and belief is Gunner, that resided at
3212 Caison Court, Apt B, Picatinny Arsenal, 213 Route 15, Wharton, New Jersey.

2. On or about August 3, 2017, Plaintiff, DEVIN VALENTINE, was unlawfully
bitten by said dog (K-9) in and around the area of the park located at or near Caison Court within
the confines of Picatinny Arsenal, 213 Route 15, Wharton, New Jersey.

3. At all relevant times, said dog did bite the Plaintiff thereby causing Plaintiff serious
injury.

4. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being fictitious, true names presently unknown) are vicariously liable for the acts of
defendants/entities/individuals that caused and/or contributed to the incident, including, but not
limited to, their agents, servants and/or employees.

5. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being fictitious, true names presently unknown) are strictly liable to the Plaintiff pursuant to

N.J.S.A. 4:19-16 or otherwise.

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 3 of 7 Page|D: 3

6. As a direct and proximate result of the dog bite, Plaintiff was caused to sustain and
did sustain serious and permanent personal injuries requiring care and treatment of physicians and
` medications and have been and will in the future continue to be hampered in her daily activities,
and reserves the right to recover all losses permitted by law including, but not limited to, medical
bills and economic losses.

WHEREFGRE, Plaintiff demands judgment against the Defendants SHAVIANCE
l MITCHELL, BALFOUR BEATTY COMMUNITIES, BALFOUR BEATTY MILITARY
HOUSING MANAGEMENT, LLC, PICATINNY ARSENAL, DEPARTMENT OF THE
ARMY, UNITED STATES OF AMERICA, as well as, JOHN DOES 1-10, JANE DOES l-
10, ABC CORPS. 1-10 (said names being fictitious, true names presently unknown) jointly,
severally or in the alternative in the amount of her damages together with interest and costs of suit.

SECOND COUNT

1. Plaintiff repeats and reiterates each and every allegation contained in the First
Count of the Complaint as set forth herein more fully at length.

2. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
l AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being i“lctitious, true names presently unknown) negligently, carelessly, and/or recklessly
caused Plaintiff to be injured and/or bitten by a dog.

3. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,

PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES ()F

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 4 of 7 Page|D: 4

AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being fictitious, true names presently unknown) negligence, carelessness, and/or recklessness
included, but not limited to, that they failed to control and/or maintain their dog in a careful and
prudent manner.

4. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
v PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being fictitious, true names presently unknown) negligence, carelessness, and/or recklessness
included, but not limited to, that they permitted said dog on said premises

5. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
v being fictitious, true names presently unknown) are vicariously liable for the acts of
defendants/entities/individuals that caused and/or contributed to the incident, including, but not
limited to, their agents, servants and/or employees.

6. As a direct and proximate result of the negligence, carelessness, and recklessness
of the Defendants, as aforesaid, Plaintiff was caused to sustain and did sustain serious and
permanent personal injuries as aforesaid

7. As a direct and proximate result of the dog bite, Plaintiff was caused to sustain and
did sustain serious and permanent personal injuries requiring care and treatment of physicians and

l medications and have been and will in the future continue to be hampered in her daily activities,

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 5 of 7 Page|D: 5

and reserves the right to recover all losses permitted by law including, but not limited to, medical
bills and economic losses.

WHEREFORE, Plaintiff demands judgment against the Defendants SHAVIANCE
' MITCHELL, BALFOUR BEATTY COMMUNITIES, BALFOUR BEATTY MILITARY
HOUSING MANAGEMENT, LLC, PICATINNY ARSENAL, DEPARTMENT OF THE
ARMY, UNITED STATES OF AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-
10, ABC CORPS. 1-10 (said names being fictitious, true names presently unknown) jointly,
severally or in the alternative in the amount of her damages together with interest and costs of suit.

THIRD COUNT

l. Plaintiff repeats and reiterates each and every allegation contained in the previous
Counts of the Complaint as set forth herein more fully at length.

2. Defendant SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names
being fictitious, true names presently unknown) unlawfully, unreasonably, negligently,
carelessly, and/or recklessly permitted defendants to own and/or possess said dog on the Picatinny
Arsenal.

3. Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY
COMMUNITIES, BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC,
PICATINNY ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF
AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said names

being fictitious, true names presently unknown) are vicariously liable for the acts of

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 6 of 7 Page|D: 6

defendants/entities/individuals that caused and/or contributed to the incident, including, but not
limited to, their agents, servants and/or employees

4. As a direct and proximate result of the negligence, carelessness, and recklessness
of the Defendants SHAVIANCE MITCHELL, BALFOUR BEATTY COMMUNITIES,
l BALFOUR BEATTY MILITARY HOUSING MANAGEMENT, LLC, PICATINNY
ARSENAL, DEPARTMENT OF THE ARMY, UNITED STATES OF AMERICA, as well
as, JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said'names being fictitious,
true names presently unknown), as aforesaid, Plaintiff was bitten by said dog and was caused to
sustain and did sustain serious and permanent personal injuries as aforesaid

5. As a direct and proximate result of the dog bite, Plaintiff was caused to sustain and
did sustain serious and permanent personal injuries requiring care and treatment of physicians and
medications and have been and will in the future continue to be hampered in her daily activities,
and reserves the right to recover all losses permitted by law including, but not limited to, medical
bills and economic losses.

WHEREFORE, Plaintiff demands judgment against the Defendants SHAVIANCE
MITCHELL, BALFOUR BEATTY COMMUNITIES, BALFOUR BEATTY MILITARY
HOUSING MANAGEMENT, LLC, PICATINNY ARSENAL, DEPARTMENT OF THE
ARMY, UNITED STATES OF AMERICA, as well as, JOHN DOES 1-10, JANE DOES 1-
10, ABC CORPS. 1-10 (said names being i'lctitious, true names presently unknown) jointly,
severally or in the alternative in the amount of her damages together with interest and costs of suit.

FOURTH COUNT
1. Plaintiff repeats and reiterates each and every allegation contained in the previous

Counts of the Complaint as set forth herein more fully at length.

Case 2:18-cv-17736 Document 1 Filed 12/28/18 Page 7 of 7 Page|D: 7

2. Defendants JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10, (said
names being fictitious, true names presently unknown), were the custodians in possession or
control of said dog (K-9) and they negligently, carelessly, and/or recklessly failed to control and/or
maintain a dog in a careful and prudent manner.

3. Defendants JOHN DOES 1-10, JANE DOES 1-10, ABC CORPS. 1-10 (said
names being fictitious, true names presently unknown) are vicariously liable for the acts of
defendants/entities/individuals that caused and/or contributed to the incident, including, but not
limited to, their agents, servants and/or employees.

4. As a direct and proximate result of the negligence, carelessness, and recklessness
of the Defendants, as aforesaid, Plaintiff was caused to sustain and did sustain serious and
permanent personal injuries as aforesaid

5. As a direct and proximate result of the dog bite, Plaintiff was caused to sustain and
did sustain serious and permanent personal injuries requiring care and treatment of physicians and
medications and have been and will in the future continue to be hampered in her daily activities,
and reserves the right to recover all losses permitted by law including, but not limited to, medical
bills and economic losses.

WHEREFORE, Plaintiff demands judgment against the Defendants JOHN DOES 1-10,
JANE DOES 1-10, ABC CORPS. 1-10, (said names being fictitious, true names presently
unknown) jointly, severally or in the alternative in the amount of her damages together with
interest and costs of suit.

Dated: ll-lZQl/§/ /O/_`

"l§eter Dve Frank, Esq.

